                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


YASMINE OUTLAW,

                          Plaintiff,

             v.                                     Case No. 19-CV-1092

THE VILLAGE OF SHOREWOOD, et al.,

                          Defendants.


                           DECISION AND ORDER


1. Background

      On November 2, 2016, the manager of a used clothing store in Shorewood

contacted the Shorewood Police Department to report that one of the store’s former

employees, plaintiff Yasmine Outlaw, had stolen about $500 of merchandise. (ECF Nos.

34, ¶¶ 1-3; 36, ¶ 8.) Shorewood Police Officer Anthony Miller went to the store and

spoke with the manager, who explained that she had reviewed surveillance video that

showed Outlaw stealing merchandise at the end of her shift on October 20, 2016. (ECF

No. 34, ¶ ¶ 4-7.) Miller was told that the value of the merchandise was about $500.00.

(ECF No. 36, ¶ 8.)




       Case 2:19-cv-01092-WED Filed 02/08/21 Page 1 of 17 Document 38
        The manager explained that, although the store had closed at 6:00 PM, Outlaw

was still in the store until 8:40 PM. (ECF No. 34, ¶¶ 8-9.) Moreover, Outlaw’s mother

was in the store, and the pair left through a door other than the one usually used by

employees. (ECF No. 34, ¶¶ 10-11.) The manager told Miller that she had tried

repeatedly to get in touch with Outlaw to resolve the matter without involving the

police, but Outlaw had not responded. (ECF Nos. 34, ¶¶ 12-14; 36, ¶ 9.)

        Miller called Outlaw twice in an attempt to talk to her about the theft complaint,

but Outlaw did not return his calls. (ECF Nos. 34, ¶¶ 17-18; 36, ¶ 12.) Outlaw does not

recall receiving any messages from Miller. (ECF No. 36, ¶ 13.) Having had no success in

speaking with Outlaw, Miller and another Shorewood police officer, Cy Kaderlik, went

to her home on November 3, 2016, arriving at about 10:00 PM. (ECF No. 34, ¶ 19.)

        The officers first spoke with Outlaw’s mother, after which Outlaw came outside,

walked several feet away to a nearby short chain link fence, and began to speak to

Miller about the complaint. (ECF No. 34, ¶¶ 21-22.) Outlaw denied the theft allegation,

deflecting Miller’s questions and becoming evasive. (ECF Nos. 34, ¶¶ 24-25; 36, ¶ 21.)

“Outlaw advised Officer Miller that she had receipts for clothes she had purchased [on]

October 20, 2020 [sic].” (ECF No. 36, ¶ 22 1.)




1In her proposed findings of fact Outlaw states, “Outlaw denied being involved in any theft on October
20, 2020 and told Officer Miller that [her manager] was crazy and a racist,” and “Outlaw advised Officer
Miller that she had receipts for clothes she had purchased October 20, 2020.” (ECF No. 33, ¶¶ 21, 22.)
Although the defendants admit that these facts are true, the year is wrong. The events took place in 2016.
                                                    2

         Case 2:19-cv-01092-WED Filed 02/08/21 Page 2 of 17 Document 38
       Miller told Outlaw that, if she paid the $500 for the merchandise, the issue would

go away. (ECF No. 36, ¶ 24.) If she did not, he would have to arrest her. (ECF No. 24-3 at

18, 63:23-24.) When Outlaw refused to pay, Miller proceeded to attempt to arrest her.

(ECF No. 36, ¶ 28.)

       When Miller grabbed Outlaw’s arm in an attempt to handcuff her, Outlaw pulled

away. (ECF No. 34, ¶¶ 27-28.) A struggle ensued, with Outlaw trying to get away from

Miller. (ECF No. 34, ¶¶ 30, 33.) During the scuffle, according to Outlaw, she “fell into

the fence” (ECF No. 24-3 at 18, 64:5-6), and Miller pinned her against the fence and

garbage can (ECF Nos. 34, ¶¶ 22, 29-30, 33; 36, ¶ 29). Outlaw’s mother then walked

toward Miller, yelling and demanding that he “stop” and “let her go.” (ECF Nos. 34,

¶ 31; 36, ¶ 31.) Outlaw told Miller to stop and that he was hurting her. (ECF No. 36,

¶ 33.) Outlaw continued “squirming around,” and Miller warned Outlaw that he would

use his Taser if she did not stop resisting. (ECF Nos. 34, ¶ 33-34; 36, ¶¶ 32, 34.) He never

drew or deployed his Taser. (ECF Nos. 34, ¶ 35; 36, ¶ 34.)

       Outlaw’s mother then “sandwiched” herself between Miller and Outlaw. (ECF

No. 34, ¶ 36.) Outlaw continued struggling and physically resisting Miller, and her

mother began to try to pull Outlaw from Miller’s grasp, resulting in a “tug of war.”

(ECF No. 34, ¶¶ 36-37; see also ECF No. 36, ¶ 37.) Miller responded with a takedown

maneuver whereby Miller, Outlaw, and Outlaw’s mother all fell to the ground. (ECF

Nos. 34, ¶ 37; 36, ¶ 38.) Because Outlaw was struggling and physically resisting (aided


                                             3

        Case 2:19-cv-01092-WED Filed 02/08/21 Page 3 of 17 Document 38
by her mother), Miller could not control how Outlaw landed, and Outlaw’s mother

landed on top of her. (ECF No. 34, ¶¶ 37-38.) Shortly thereafter, Outlaw’s mother

released Outlaw, and Outlaw stopped resisting. (ECF No. 34, ¶ 40.) Miller was able to

handcuff Outlaw, and he helped her off the ground and placed her in his squad car.

(ECF No. 34, ¶ 40-42.)

       On their way to the Shorewood Police Station Outlaw stated she was having

trouble breathing. (ECF No. 34, ¶ 42; see also ECF No. 36, ¶ 46.) Miller stopped the squad

car, called for an ambulance, and Outlaw was transported to a hospital, where she was

medically cleared. (ECF No. 34, ¶¶ 43-45.)

       Outlaw was issued a municipal citation for retail theft. (ECF No. 34, ¶ 46.) After a

trial at which Outlaw was represented by counsel (ECF No. 34, ¶ 47), Outlaw was

convicted of theft (ECF No. 34, ¶ 48).

       Outlaw filed this action in Milwaukee County Circuit Court alleging that the

Village of Shorewood, Miller, and Kaderlik violated the Fourth and Fourteenth

Amendments by depriving her of “due process of law” and “using excessive force.”

(ECF No. 3-1, at 4, ¶ 2; 5-6, ¶ 11.) The defendants removed the action to federal court

(ECF No. 1), which has jurisdiction under 28 U.S.C. § 1331. All parties have consented to

the full jurisdiction of this court under 28 U.S.C. § 636(c). (ECF Nos. 8, 9, 14.)




                                              4

        Case 2:19-cv-01092-WED Filed 02/08/21 Page 4 of 17 Document 38
       The defendants have moved for summary judgment (ECF No. 20) and to exclude

Outlaw’s expert witness (ECF No. 26). The briefing on these motions is closed and both

are ready for resolution.

2. Summary Judgment

       “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” only if it “might affect the

outcome of the suit” and a dispute is “genuine” only if a reasonable factfinder could

return a verdict for the non-movant. Anderson v. Liberty Lobby Inc., 477 U.S. 242, 248

(1986). In resolving a motion for summary judgment, the court is to “construe all

evidence and draw all reasonable inferences from the evidence in” favor of the non-

movant. E.Y. v. United States, 758 F.3d 861, 863 (7th Cir. 2014) (citing Gil v. Reed, 535 F.3d

551, 556 (7th Cir. 2008); Del Raso v. United States, 244 F.3d 567, 570 (7th Cir. 2001)). “The

controlling question is whether a reasonable trier of fact could find in favor of the non-

moving party on the evidence submitted in support of and [in] opposition to the motion

for summary judgment.” White v. City of Chi., 829 F.3d 837, 841 (7th Cir. 2016).

3. Analysis

   3.1. False Arrest

       Outlaw devotes much of her response to arguing that Miller could have done

more investigation into the theft allegation before he arrested her. But such arguments


                                              5

        Case 2:19-cv-01092-WED Filed 02/08/21 Page 5 of 17 Document 38
are relevant only to a claim of false arrest, and no such claim is included in her

complaint. (ECF No. 3-1.) Nor does she directly argue in her response that she was

wrongfully arrested. (ECF No. 30 at 11-15). For example, the section of her response in

which she offers arguments that might be generously construed as supporting a claim

of false arrest is headed, “Defendants are not entitled to summary judgment on the

plaintiff’s excessive force claims against officers Miller and Kaderlik.” (ECF No. 30 at

11.)

           To the extent that Outlaw may now be attempting to constructively amend her

complaint to add a false arrest claim, cf. Torry v. Northrop Grumman Corp., 399 F.3d 876,

879 (7th Cir. 2005), it would be denied on the basis that there is no merit to any such

claim. 2

           The existence of probable cause to believe that Outlaw committed retail theft

would defeat any claim of false arrest. Conner v. Vacek, 806 F. App’x 485, 489 (7th Cir.

2020). “Probable cause is a determination made from assessing whether, based on the

facts and circumstances at the time of the arrest, a reasonable officer would conclude



2 The defendants argue that any false arrest claim is barred under Heck v. Humphrey, 512 U.S. 477 (1994),
by Outlaw’s subsequent conviction for retail theft. (ECF No. 21 at 9-10.) Outlaw does not respond to this
argument. As such, the court would normally grant the defendants’ motion as unopposed. “Failure to
respond to an argument … results in waiver.” Bonte v. U.S. Bank, N.A., 624 F.3d 461, 466 (7th Cir. 2010).
However, the defendants’ Heck argument is wrong. “Wallace v. Kato, 549 U.S. 384 (2007), holds that a
claim of wrongful arrest may proceed even if a person has been convicted of the offense that led to
the arrest. Whether the police had probable cause to arrest is distinct from the question whether a
criminal conviction, on a different factual record or a guilty plea, is valid.” Johnson v. Rogers, 944 F.3d 966,
968 (7th Cir. 2019). Therefore, in addressing whether Outlaw has a viable claim for false arrest, the court
considers only whether there was probable cause to arrest Outlaw.
                                                       6

           Case 2:19-cv-01092-WED Filed 02/08/21 Page 6 of 17 Document 38
that the suspect has committed or is committing a crime.” Matthews v. City of E. St. Louis,

675 F.3d 703, 706 (7th Cir. 2012). Stated another way, “Probable cause exists if, at

the time of arrest, the officers possess knowledge from reasonably trustworthy

information that is sufficient to warrant a prudent person in believing that a suspect has

committed, or is committing, a crime.” United States v. Breit, 429 F.3d 725, 728 (7th Cir.

2005).

         “Probable cause is a fluid concept based on common-sense interpretations of

reasonable police officers as to the totality of the circumstances at the time of arrest.”

Breit, 429 F.3d at 728. “[P]olice officers are entitled to rely on their experience in

assessing probable cause,” and therefore “their judgments deserve deference.” Id.

         The allegations of the store manager were sufficient to provide probable cause

for arresting Outlaw for retail theft, especially when corroborated by additional

circumstantial evidence, such as Outlaw’s presence in the store long after closing, the

presence of Outlaw’s mother in the store after closing, Outlaw’s refusal to return either

the store manager’s or Miller’s messages, and her evasiveness to Miller’s questions. See

United States v. Jefferson, No. 09-CR-7, 2009 U.S. Dist. LEXIS 22324, at *10 (E.D. Wis. Mar.

17, 2009) (noting that a citizen witness who voluntarily provides information to police is

entitled to a presumption of reliability); Gramenos v. Jewel Cos., 797 F.2d 432, 439 (7th Cir.

1986) (finding probable cause to arrest for retail theft based on security guard’s

statements regarding a theft).


                                              7

         Case 2:19-cv-01092-WED Filed 02/08/21 Page 7 of 17 Document 38
       That Outlaw subsequently had explanations for some of these details (e.g., that

she showed Miller a receipt the following day (ECF No. 36, ¶ 16), that she testified that

her mother was in the store because previously “she was approached in the back of the

store by two people” (ECF No. 36, ¶ 6), and that she testified that the time-stamp on the

surveillance video must have been wrong because she was not in the store until 8:40 pm

(ECF No. 36, ¶ 5)) is inconsequential. Probable cause is assessed based on what the

police officer knew at the time of the arrest. Matthews, 675 F.3d at 706. Miller was not

required to personally view the surveillance video or verify the value of the stolen

merchandise. Nor was Miller required to credit Outlaw’s denials or her claim to have

receipts. See Mustafa v. City of Chi., 442 F.3d 544, 548 (7th Cir. 2006) (“[P]olice officers

have no duty to investigate extenuating circumstances or search for exculpatory

evidence once probable cause has been established via the accusation of a credible

witness. They may simply arrest the accused suspect.” (internal citation omitted)).

While Miller probably could have done more to investigate before deciding to arrest

Outlaw, that is routinely true whenever a police officer decides to make an arrest. The

constitution is concerned not with whether a police officer could have done more but

only whether a police officer did enough. Miller did enough and had probable cause to

arrest Outlaw. Therefore, any claim for false arrest would fail.




                                             8

        Case 2:19-cv-01092-WED Filed 02/08/21 Page 8 of 17 Document 38
   3.2. Excessive Force

       Probable cause to arrest, of course, does not foreclose a claim that a police officer

used excessive force in effecting that arrest. Abbott v. Sangamon Cnty., 705 F.3d 706, 724

(7th Cir. 2013). “A claim that an officer employed excessive force in arresting a person is

evaluated under the Fourth Amendment’s objective-reasonableness standard.” Id.

“Reasonableness” lacks precise definition but requires a balancing of “the nature and

quality of the intrusion on the individual’s Fourth Amendment interests against the

importance of the governmental interests alleged to justify the intrusion.” Id. (quoting

Scott v. Harris, 550 U.S. 372, 383 (2007)). Relevant factors include “the severity of the

crime, whether the arrestee poses an immediate threat to the safety of the officers or

others, and whether he or she is actively resisting arrest or attempting to flee and evade

arrest.” Id. Reasonableness is assessed based on the information known to the officer at

the time the force is used. Id.

       Given “that police officers are often forced to make split-second judgments—in

circumstances that are tense, uncertain, and rapidly evolving—,” Abbott, 705 F.3d at 724

(quoting Graham v. Connor, 490 U.S. 386, 397 (1989)), they are given “considerable

leeway” with respect to their assessments as to the appropriate amount of force to use

in a particular situation, id. (quoting Baird v. Renbarger, 576 F.3d 340, 344 (7th Cir. 2009)).

“‘Not every push or shove, even if it may later seem unnecessary in the peace of a

judge’s chambers’ violates the Fourth Amendment.” Graham, 490 U.S. at 396 (quoting


                                              9

        Case 2:19-cv-01092-WED Filed 02/08/21 Page 9 of 17 Document 38
Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir. 1973)). “Whether a particular use of force

was objectively reasonable ‘is a legal determination rather than a pure question of fact

for the jury to decide.’” Dockery v. Blackburn, 911 F.3d 458, 464 (7th Cir. 2018) (quoting

Phillips v. Cmty. Ins. Corp., 678 F.3d 513, 520 (7th Cir. 2012)).

       It is unclear what specifically Outlaw alleges constituted an excessive use of

force. It appears she may be alleging that it was excessive for Miller to have even

grabbed her arm in an attempt to arrest her. She argues that, because she was charged

only with a non-criminal ordinance violation, Miller did not need to arrest her and

instead could have mailed her a citation.

       While it is true that Miller could have opted to forego arresting Outlaw

altogether, he was not required to do so. A police officer may arrest a person for even

the most minor of offenses, such as failing to wear a seatbelt, Atwater v. City of Lago

Vista, 532 U.S. 318, 354 (2001), violating a municipal ordinance regarding the selling of

tickets, Chortek v. City of Milwaukee, 356 F.3d 740, 745 (7th Cir. 2004), engaging in

disorderly conduct, gambling, peddling without a license, failing to stop at a stop sign,

or walking a dog without a leash, Portis v. City of Chi., 613 F.3d 702, 703 (7th Cir. 2010).

       When a police officer has probable cause to arrest a person, there is nothing

excessive about the officer grabbing that person to effect the arrest. See Graham, 490 U.S.

at 396 (“Our Fourth Amendment jurisprudence has long recognized that the right to

make an arrest or investigatory stop necessarily carries with it the right to use some


                                               10

       Case 2:19-cv-01092-WED Filed 02/08/21 Page 10 of 17 Document 38
degree of physical coercion or threat thereof to effect it.”). Outlaw does not allege that

Miller’s action in grabbing her arm was violent or unnecessarily painful; she alleges

simply that he grabbed her arm. That, as a matter of law, was not excessive force.

       Outlaw responded by pulling away from Miller (ECF No. 34, ¶ 28), at which

point she “fell into the fence” (ECF No. 24-3 at 18, 64:5-6 (Outlaw’s testimony); see also

ECF No. 24-1 at 10, 36:1-4 (Miller’s testimony)). It is undisputed that Miller then

“pinned” Outlaw against the short chain link fence and a neighbor’s garbage can. (ECF

No. 36, ¶¶ 28-29.) Outlaw submits no evidence from which a reasonable finder of fact

could conclude that it was unconstitutionally excessive force for Miller to have pinned

her against the fence and garbage can. She alleges merely that Miller “continued to

push the middle of her back with his arm or hand” and was “pulling on” her (ECF No.

36, ¶¶ 29-30) for a few seconds (ECF No. 24-3 at 20, 73:12-18) while she continued

“squirming” amidst a “scuffle” with him (ECF Nos. 34, ¶ 33; 36, ¶ 32).

       After coming into contact with the fence Outlaw continued to actively resist, and

her mother escalated the situation by coming to her daughter’s aid and physically

interjecting herself into the scuffle. Outlaw’s allegation that Miller used excessive force

by “yanking [her] arms” (ECF No. 3-1, ¶ 11) is meritless. There is no hint that any

yanking was anything other than the force reasonably necessary to attempt to overcome

Outlaw’s attempts to pull away from Miller and her mother “yanking” on her other side

in a “tug of war.”


                                            11

       Case 2:19-cv-01092-WED Filed 02/08/21 Page 11 of 17 Document 38
         In the face of Outlaw’s continued active resistance, now aided by her mother,

Miller then threatened to use a Taser on Outlaw. Setting aside questions of whether a

mere threat, unaccompanied by even drawing the weapon, could ever constitute

“excessive force,” see Salvodon v. Ricotta, No. 07-CV-174 (ENV) (LB), 2013 U.S. Dist.

LEXIS 106132, at *20 (E.D.N.Y. July 14, 2013), it was entirely reasonable under these

circumstances for Miller to threaten to use an incapacitating electroshock weapon, see

Abbott, 705 F.3d at 725-26 (discussing the operation and effects of Tasers), on Outlaw. In

fact, given Outlaw’s active and violent resistance, the actual use of a Taser likely would

not have been excessive. See id. at 730. But, again, Miller neither used nor even drew his

Taser.

         Outlaw’s mother then further escalated matters by “sandwiching” herself

between Miller and Outlaw. (ECF No. 34, ¶ 36.) Miller responded with a “takedown

maneuver” that resulted in him, Outlaw, and her mother falling to the ground. (ECF

No. 34, ¶ 37.)

         Faced with a person actively resisting arrest and a third party physically aiding

that resistance, a “takedown,” or in the sanitized language common in police jargon,

“decentralization,” see Diebitz v. Arreola, 834 F. Supp. 298, 301 (E.D. Wis. 1993); Carter v.

Belz, No. 12-cv-301-slc, 2013 U.S. Dist. LEXIS 150042, at *6 (W.D. Wis. Oct. 18, 2013), was

not an unconstitutionally excessive use of force. See, e.g., Barfell v. Romanowicz, No. 15-C-

653, 2016 U.S. Dist. LEXIS 174956, at *9 (E.D. Wis. Dec. 19, 2016) (“The officers properly


                                             12

         Case 2:19-cv-01092-WED Filed 02/08/21 Page 12 of 17 Document 38
escalated from a verbal request to comply to a minimum use of force to a takedown and

handcuffing.”); Gay v. City of E. Moline, No. 4:12-cv-04066-SLD-JEH, 2014 U.S. Dist.

LEXIS 87566, at *8, *29 (C.D. Ill. June 27, 2014) (holding that takedown was not excessive

force when plaintiff stepped away from the officer and refused to get on the ground

when the officer grabbed hold of him); Benter v. Jahr, No. 06-C-128-S, 2007 U.S. Dist.

LEXIS 2418, at *4, *6-*8 (W.D. Wis. Jan. 10, 2007) (finding no excessive force when

plaintiff refused command to stop, officer “grabbed both of [plaintiff]’s shoulders in an

attempt to stop him[,] [plaintiff] refused to stop[, and officer] decentralized plaintiff to

the ground”); see also Dawson v. Brown, 803 F.3d 829, 831 (7th Cir. 2015) (holding that it

was not excessive for officers to kick and tackle a 72-year-old father who approached

officers as they were attempting to arrest his son, who was resisting arrest).

       The only authority Outlaw cites in support of her claim that the takedown was

excessive is Morfin v. City of E. Chi., 349 F.3d 989 (7th Cir. 2003). The court there

concluded that disputes of material fact precluded summary judgment on the question

of whether the force used was excessive because the plaintiff alleged he “was docile and

cooperative” and “did not resist arrest in any way prior to the officers’ use of excessive

force.” Id. at 1005. In contrast, Outlaw does not dispute that she was actively resisting

Miller’s attempts to arrest her when he used the takedown maneuver.




                                            13

       Case 2:19-cv-01092-WED Filed 02/08/21 Page 13 of 17 Document 38
       Given the totality of the circumstances, most notably the fact that Outlaw (and

her mother) physically resisted, each of Miller’s actions were reasonable under the

Fourth Amendment.

       Because Miller did not violate Outlaw’s constitutional rights, it is unnecessary to

address his argument that he is entitled to qualified immunity. See Dawson, 803 F.3d at

835. But ample caselaw demonstrates that the question of qualified immunity is easily

resolved in Miller’s favor and provides an alternative basis for granting the defendants’

motion for summary judgment. See, e.g., Johnson v. Rogers, 944 F.3d 966, 970 (7th Cir.

2019) (affirming finding of qualified immunity to an officer who delivered a kick or leg

sweep to handcuffed plaintiff, resulting in a compound fracture of plaintiff’s leg, after

plaintiff said he wanted to run away and attempted to stand up) (citing Kelsay v. Ernst,

933 F.3d 975 (8th Cir. 2019) (qualified immunity for a bear-hug takedown when an

angry suspect walked away from the officer for the second time); Shafer v. Santa Barbara,

868 F.3d 1110 (9th Cir. 2017) (qualified immunity for a leg-sweep takedown when the

intoxicated suspect tried to pull away); Hedgpeth v. Rahim, 893 F.3d 802, 436 U.S. App.

D.C. 301 (D.C. Cir. 2018) (qualified immunity for an arm takedown accompanied by a

knee to the rear of the leg of a suspect who had pulled his hands away from the cuffing

procedure)); Boothe v. Sherman, 190 F. Supp. 3d 788, 799-800 (N.D. Ill. 2016) (finding that,

regardless of whether force was excessive, officer was entitled to qualified immunity for

using a “straight-arm takedown” when a juvenile pulled her arm away from an officer


                                            14

       Case 2:19-cv-01092-WED Filed 02/08/21 Page 14 of 17 Document 38
escorting her); Findlay v. Lendermon, 722 F.3d 895, 899 (7th Cir. 2013) (finding it

“economical” to address only qualified immunity and holding that officer was entitled

to qualified immunity for grabbing and tackling the plaintiff when he removed a

memory card from a camera that recorded evidence related to a trespassing complaint);

Anderson v. City of W. Bend Police Dep’t, 774 F. Supp. 2d 925, 948-52 (E.D. Wis. 2011)

(finding that using a takedown maneuver on a person who had just emerged from the

shower and was not physically resisting may have been excessive force but the police

officer defendant was entitled to qualified immunity); Teynor v. King, No. 01-C-146-C,

2002 U.S. Dist. LEXIS 27127, at *25 (W.D. Wis. Feb. 7, 2002) (holding that police officer

was entitled to qualified immunity for using a takedown on the plaintiff when the

plaintiff, in his version of events, was walking away from the officers).

   3.3. Other Defendants

       Outlaw alleges in her complaint that Kaderlik also used excessive force. (ECF No.

3-1, ¶¶ 11, 14.) She reiterates these allegations in her response to the defendants’

motion. (ECF No. 30 at 11-12.) However, there is absolutely no evidence that Kaderlik

used force of any sort on Outlaw. In fact, in her own proposed findings of fact (which

the defendants substantively admit) Outlaw asserts that throughout the incident

“Officer Kaderlik continued to stand by a few feet away and watch this incident unfold

from a distance without taking any action to deescalate the situation or intervene.” (ECF




                                            15

       Case 2:19-cv-01092-WED Filed 02/08/21 Page 15 of 17 Document 38
No. 36, ¶ 43.) Thus, there is no plausible basis for any excessive force claim against

Kaderlik.

       In response to the defendants’ motion for summary judgment Outlaw advances a

new claim against Kaderlik—that he failed to intervene to stop Miller. (ECF No. 30 at 9-

11.) This related but distinct claim, see Lewis v. Downey, 581 F.3d 467, 472 (7th Cir. 2009)

(discussing elements of a failure to intervene claim), was not included in Outlaw’s

complaint (ECF No. 3-1). But even if the court were to allow Outlaw to constructively

amend her complaint to add a failure to intervene claim against Kaderlik, any such

claim would fail. To proceed to trial on a claim for failing to intervene, Outlaw would be

required to produce evidence that Kaderlik “(1) had reason to know that a fellow officer

was using excessive force or committing a constitutional violation, and (2) had a

realistic opportunity to intervene to prevent the act from occurring.” Lewis, 581 F.3d at

472. Because Miller’s use of force was not excessive, Kaderlik cannot be liable for having

not intervened.

       Similarly, Outlaw’s Monnell claim against the Village of Shorewood, see Monell v.

New York City Dept. of Soc. Servs., 436 U.S. 658, 692 (1978), fails. Having not suffered any

underlying constitutional injury, Outlaw lacks any claim against the village. See City of

L.A. v. Heller, 475 U.S. 796, 799 (1986).

       Finally, Outlaw also repeatedly refers to Peter Nimmer as a defendant in the

captions of her filings. (ECF Nos. 30 at 1; 33 at 1, 34 at 1.) Nimmer was the Shorewood


                                            16

       Case 2:19-cv-01092-WED Filed 02/08/21 Page 16 of 17 Document 38
Chief of Police at the time of the events at issue. (ECF No. 25, ¶ 2.) However, he was

never named as defendant (ECF No. 3-1) nor served. Thus, the court does not consider

any potential claim against him.

4. Motion to Exclude Plaintiff’s Expert

      Because the defendants are entitled to summary judgment, it is unnecessary to

address the defendants’ motion to exclude the plaintiff’s expert. Accordingly, that

motion (ECF No. 26) will be dismissed as moot.

      IT IS THEREFORE ORDERED that the defendants’ motion for summary

judgment (ECF No. 20) is granted. The plaintiff’s complaint and this action are

dismissed with prejudice. The Clerk shall enter judgment accordingly.

      IT IS FURTHER ORDERED that the defendants’ motion to exclude the

plaintiff’s expert (ECF No. 26) is dismissed as moot.

      Dated at Milwaukee, Wisconsin this 8th day of February, 2021.



                                                _________________________
                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge




                                           17

       Case 2:19-cv-01092-WED Filed 02/08/21 Page 17 of 17 Document 38
